Citation Nr: 0703747	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-26 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
and neck injury.

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for arthritis of the 
right shoulder.

4.  Entitlement to service connection for residuals of a 
circumcision.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to a compensable rating for perianal warts.

8.  Entitlement to a compensable rating for hemorrhoids.

9.  Entitlement to an increased initial rating for major 
depressive disorder, secondary to service-connected perianal 
warts, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2003, August 2005, and February 2006 rating 
decisions of Department of Veterans Affairs (VA) Regional 
Offices (RO) in Houston, Texas and North Little Rock, 
Arkansas that awarded service connection and a granted a 30 
percent disability rating for major depressive disorder, 
secondary to service-connected perianal warts, denied his 
claims for service connection for residuals of a head and 
neck injury, a low back condition, arthritis of the right 
shoulder, residuals of circumcision, hearing loss, and 
tinnitus, and denied increased ratings for perianal warts and 
hemorrhoids.  In February 2005, the veteran relocated to 
Arkansas, and his claims folder was subsequently transferred 
to the North Little Rock, Arkansas RO.

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
residuals of a neck and head injury, entitlement to service 
connection for a low back disability, arthritis of the right 
shoulder, residuals of circumcision, and entitlement to 
increased ratings for perianal warts, hemorrhoids, and for 
major depressive disorder, secondary to service-connected 
perianal warts, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss first 
manifested many years after service and is not related to his 
service or to any aspect thereof.

2.  The veteran's tinnitus first manifested many years after 
service and is not related to his service or to any aspect 
thereof.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§  1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including sensorineural hearing loss and tinnitus, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

A.  Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).


The veteran contends that his hearing loss is related to 
noise exposure during service.  Alternatively, he asserts 
that his hearing loss is the result of a head injury he 
sustained in service.

The veteran's service medical records are negative for 
complaints or demonstration of hearing loss that may be 
considered a disability for VA purposes.  On examination 
prior to separation from service in March 1966, examination 
of the ears revealed no abnormalities.

The first post-service clinical evidence of a bilateral 
hearing loss disability that comports with the numerical 
requirements of 38 C.F.R. § 3.385 is dated in August 2005, 
when the veteran underwent VA audiological examination.  At 
the time of the examination, the veteran reported a history 
of military noise exposure, involving weapons training, heavy 
equipment, and power generation.  The veteran, however, 
primarily attributed his hearing loss to a head injury 
sustained when he fell from a truck.  The veteran also 
reported a history of post-service occupational noise 
exposure, involving extensive time spent as a forklift 
operator, and in metal molding.  Other post-service noise 
exposure was limited to lawn equipment.  With regard to 
whether the veteran's current bilateral hearing loss was 
related to his active service, the examiner stated that he 
could not resolve the issue without resorting to speculation.  
While the veteran had very mild hearing loss on his entry 
into active service (which did not qualify as a disability 
for VA purposes) there was insufficient information to 
confirm or deny the aggravation of any pre-existing hearing 
loss during military service.  Additionally, the veteran's 
current test results did not support the veteran's contention 
that his hearing loss was related to a head injury, as the 
veteran's hearing loss was not typical of a head injury.  The 
examiner determined that the evidence suggested a progressive 
bilateral hearing loss of unknown etiology that may be due in 
part to post-service occupational noise exposure.

Given the length of time between his separation from service 
and the initial record of diagnosis, the veteran is not 
entitled to service connection for bilateral hearing loss on 
a presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's bilateral 
hearing loss.   Thus, service connection for bilateral 
hearing loss is not warranted.

The Board has considered the veteran's assertions that his 
hearing loss is related to his service.  However, to the 
extent that the veteran ascribes his current hearing loss to 
weapons fire he was exposed to in his duties in service or to 
a head injury, his opinion is not probative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current bilateral hearing loss disability first 
manifested many years after service and is not related to his 
active service or any incident therein.  As the preponderance 
of the evidence is against the veteran's claim for service 
connection for hearing loss, the "benefit of the doubt" rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Tinnitus

Service medical records in this case are negative for 
complaints of tinnitus.  The Board therefore finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current tinnitus condition.  38 C.F.R. § 3.303(b).  The 
veteran first complained of experiencing tinnitus in a 
December 2003 letter.  On VA examination in August 2005, the 
veteran reported experiencing tinnitus in his left ear 
beginning in basic training.  With regard to whether the 
veteran's current bilateral tinnitus was related to his 
active service, the examiner stated that it was less likely 
than not that the veteran's tinnitus was related to acoustic 
trauma in service.  The rationale provided for this opinion 
was that the veteran's recall of the onset of tinnitus was 
not supported by the evidence of record, and appeared at 
times to be inconsistent.

Given the length of time between his separation from service 
and the initial record of diagnosis, the veteran is not 
entitled to service connection for bilateral tinnitus on a 
presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's bilateral 
tinnitus.  Indeed, there is only negative evidence against 
such a finding.  Thus, service connection for bilateral 
tinnitus is not warranted.

The Board has considered the veteran's assertions that his 
tinnitus is related to his service.  However, to the extent 
that the veteran ascribes his current tinnitus to his 
service, his opinion is not probative.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current tinnitus first manifested many years 
after service and is not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against the veteran's claim for service connection for 
tinnitus, the "benefit of the doubt" rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004, May 2004, 
September 2004, May 2005, June 2005, and March 2006; and a 
rating decision in August 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The veteran's claim for service connection for residuals of a 
head and neck injury was previously denied in a December 1999 
rating decision.  In a May 2003 rating decision, the RO 
denied the claim on the merits.  While the RO decided the 
claim on the merits, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  The decision of the 
United States Court of Appeals for Veterans Claims in Kent v. 
Nicholson requires that the Secretary look at the bases for 
the prior denial and notify the veteran as to what evidence 
is necessary to substantiate the element or elements required 
to establish service connection that were found insufficient 
at the time of the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the veteran has not yet been notified as to the 
specific evidence necessary to reopen his claim for service 
connection.  On remand, the veteran should be so notified.

Additionally, in a statement received in June 2003, the 
veteran disagreed with the denial of his claim for an 
increased rating for hemorrhoids.  It does not appear from a 
review of the claims folder that the veteran has been issued 
a statement of the case on that issue.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

With regard to the claims for service connection for a low 
back condition and arthritis of the right shoulder, it 
appears that VA has not satisfied its duty to assist the 
veteran in obtaining private evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In a May 2004 communication from the veteran, 
the veteran stated that he had received treatment for his low 
back disability and his right shoulder while incarcerated in 
Huntsville, Texas.  He requested that these records be 
obtained and reviewed, as they supported his claims for 
service connection.  While the RO requested prison treatment 
records pertaining to tinnitus, depression, and perianal 
warts in May 2004, it does not appear that records relating 
to treatment for low back and right shoulder disorders have 
yet been requested.  Because VA is on notice that there are 
additional records that are applicable to the veteran's 
claims, these records should be obtained.  If possible, the 
veteran himself is asked to obtain these records and submit 
them to the VA in order to expedite the process.

VA records pertaining to the veteran's claim for an increased 
initial rating for his major depressive disorder are also 
outstanding.  In the veteran's substantive appeal of the 
rating initially assigned for his major depressive disorder, 
the veteran reported that he had received regular treatment 
for his major depression at the VA mental health clinic in 
Fayetteville, Arkansas.  It appears that the only treatment 
record related to psychiatric problems of record is a 
December 2005 psychology consult, where the veteran was first 
referred by his primary care provider.  Subsequent non-
psychiatric treatment records demonstrate that the veteran 
was prescribed medication for management of his major 
depression, but do not appear to include mental health clinic 
records.  Because VA is on notice that there are additional 
records that may be applicable to the veteran's claim and 
because these records may be of use in deciding the claim, 
these records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); see also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  The veteran's service 
medical records demonstrate that he was circumcised in 
February 1971.  He asserts that since his circumcision, he 
has experienced decreased sensation and skin irregularities.  
Treatment records dated in October 2003 reflect that the 
veteran complained of decreased sensation related to his 
circumcision.  Because the veteran's service medical records 
demonstrate that he was circumcised during his period of 
active service, and he contends that his residuals of that 
circumcision include decreased sensation and skin 
irregularities, the Board finds that a remand for an 
examination and etiological opinion is necessary in order to 
determine whether the veteran's current complaints relate to 
his in-service circumcision.

The Board also finds that a remand for an examination is in 
order with respect to the veteran's claim for an increased 
rating for his perianal warts.  The veteran underwent VA 
examination in March 2003 and in August 2005.  However, it is 
not clear that the severity of the veteran's warts was 
assessed in March 2003, as the examiner noted that the rectal 
examination was "omitted," and no comment was made as to 
the veteran's current wart condition.  In August 2005, the 
veteran reported that he had perianal and perineal swelling 
three out of four weeks per month, which involved constant 
itching and cracking of the skin, and had had recurrence of 
his warts approximately 10 times.  At the time of the 
examination, however, no warts were observed, and the anus 
appeared to be normal.  The assessment was history of 
perianal warts and perianal itching.  On VA psychiatric 
examination in February 2006, the examiner noted that the 
veteran's warts were a remitting and recurring illness, such 
that the veteran's complaints of continued symptoms and 
continued eruptions of warts were consistent with his 
dermatological disorder.  To afford the veteran all feasible 
assistance in his claim, he should be given the opportunity 
for an examination when his perianal condition flares. 
However, resolution of his claim should not wait 
indefinitely.  The Court has distinguished the necessity to 
examine a cyclically exacerbating chronic skin condition 
during its months-long active phase from the non-necessity of 
ordering that an examination be timed to coincide with one of 
the several-day episodes of inflammation of an occasionally 
tender pilonidal cyst.  Compare Ardison v. Brown, 6 Vet. App. 
405, 408 (1994) (cyclical exacerbation of skin disease) with 
Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (occasional 
inflammation of pilonidal cyst).

If the veteran suffers the flaring he reported to the August 
2005 and February 2006 VA examiners for such long or 
predictable periods that it is feasible to schedule an 
examination with a high probability of the presentation of 
the condition at the time of the examination, the veteran 
should report so to the RO, and the examination ordered below 
should be scheduled for such a time.  Additionally, the 
veteran should report to a VA medical center or outpatient 
clinic for examination and documentation of the examiner's 
observations immediately upon flare up.  He should inform the 
clinic personnel of his claim and request to be seen by a 
physician to determine the current level of severity. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the 
evidence and information necessary to 
reopen the claims for service 
connection for right and left knee 
disabilities, (i.e., describes what new 
and material evidence is under the 
current standard); and (2) notifies the 
veteran of what specific evidence would 
be required to substantiate the element 
or elements needed for service 
connection that were found insufficient 
in the prior denial on the merits 
(i.e., an opinion relating his current 
neck problems and headaches to his 
period of active service, to an event 
or injury in service, or to a service-
connected disability).  

2.  Send the veteran and his 
representative a statement of the case 
on the issue of entitlement to an 
increased rating for hemorrhoids.  He 
should be informed of his appeal 
rights.

3.  Obtain and associate with the 
claims file medical records from the 
Texas Department of Criminal Justice in 
Huntsville, Texas, dated from April 
2001 to October 2004, pertaining to 
treatment for low back and right 
shoulder complaints.  All attempts to 
secure these records must be documented 
in the claims folder.

4.  Obtain records from the VA mental 
health clinic in Fayetteville, Arkansas 
from December 2005 to the present.  If 
these records are no longer on file, a 
request should be made to the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

5.  Schedule the veteran for a 
genitourinary examination in order to 
ascertain the current level of severity 
of his service-connected perianal 
warts, and whether the veteran's 
current complaints of decreased 
sensation and skin irregularities are 
related to the circumcision he 
underwent during his period of active 
service.  The claims folder must be 
made available to and be reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed. The examiner 
should specifically opine as to whether 
it is as likely as not (50 percent 
probability or greater) that the 
veteran's complaints of decreased 
sensation and skin problems are related 
to his circumcision in service.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state.

With respect to the veteran's claim for 
an increased rating for his perianal 
warts:

(1)  Instruct the veteran to report 
to a VA medical facility when he has 
an episode of perianal swelling and 
itching or other exacerbation of his 
warts so that the swelling and warts 
can be medically documented, and 
immediately to notify the RO of the 
episode.

(2)  During the six months following 
the date of this remand, immediately 
upon receipt of the veteran's notice 
to the RO that he is having an 
episode of swelling or warts, 
schedule him for a VA examination to 
document and assess the current 
level of severity of his condition.  
This determination is to be made 
during an exacerbation of symptoms, 
if possible.

Upon the expiration of six months 
following the date of this remand, 
without further delay to await the 
veteran to report exacerbation of his 
disability, schedule him for a VA 
examination to ascertain the current 
level of severity of his condition.  

6.  Then, readjudicate the veteran's 
application to reopen his claim for 
service connection for residuals of a 
head and neck injury, and his claims 
for service connection for a low back 
disability, arthritis of the right 
shoulder, residuals of circumcision, 
and entitlement to increased ratings 
for perianal warts and major depressive 
disorder, secondary to service-
connected perianal warts.  If action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow him an appropriate 
opportunity for response.  Thereafter, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


